May 8, 1923. The opinion of the Court was delivered by
William E. Reynolds was insured with Sovereign Camp, Woodmen of the World. When the policy was issued, Reynolds was engaged in the ice business. Later he worked for the express company, and finally became fireman on a locomotive engine. Such a position was classed as extrahazardous and required an extra payment of 30 cents a month. The local clerk was notified of the change of occupation, but did not demand the extra payment, but collected only the initial sum of 90 cents per month. This continued about four months, when Reynolds was killed in a freight wreck. The Association refused to pay and this action was brought. A verdict was directed for the defendant, and the plaintiff appealed. The case of Crumly v. Sovereign Camp,W.O.W., 102 S.C. 386; 86 S.E., 954, and other cases, show that there was evidence enough to carry the case to the *Page 389 
jury on the question of waiver, and it was error to direct a verdict for the defendant.
The judgment is reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur, MR. JUSTICE MARION in result.